NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              ___________

                                    No. 11-1276
                                    ___________

                            PATRICK D. TILLIO, SR.,
                                     Appellant

                                          v.

 F. HARRY SPIESS, JR.; MONTGOMERY COUNTY; MONTGOMERY COUNTY
    COURTHOUSE; STEVEN T. O'NEILL, Montgomery County Courthouse; JOE
 RANNAEZY, Vincent's Hardwood Flooring; LAUREN MCSORLEY; MICHAEL P.
                              DIGNAZIO
                 ____________________________________

                  On Appeal from the United States District Court
                     for the Eastern District of Pennsylvania
                      (E.D. Pa. D.C. Civil No. 11-cv-0288)
                    District Judge: Honorable Cynthia M Rufe
                   ____________________________________

                 Submitted Pursuant to Third Circuit LAR 34.1(a)
                                August 1, 2011

             Before: JORDAN, GARTH and BARRY, Circuit Judges

                          (Opinion filed: August 4, 2011 )
                                    _________

                                     OPINION
                                     _________

PER CURIAM

    Patrick Tillio, proceeding pro se, appeals the decision of the District Court

                                          1
dismissing his complaint without prejudice for failure to comply with Rule 8(a) of the

Federal Rules of Civil Procedure. In January 2011, Tillio filed a five-page handwritten

complaint. On January 20, 2011, the District Court, sua sponte, dismissed Tillio’s

complaint without prejudice and closed the case statistically, because it was “rambling

and unclear” and therefore failed to meet the pleading standards set forth in Rule 8(a).

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. This Court

reviews a district court’s dismissal of claims under Rule 8 for abuse of discretion. In re

Westinghouse Sec. Litig., 90 F.3d 696, 702 (3d Cir. 1996).

       Federal Rule of Civil Procedure 8(a) requires a pleading to contain “a short and

plain statement of the claim showing that the pleader is entitled to relief.” A district court

may sua sponte dismiss a complaint for failure to comply with Rule 8, but dismissal “is

usually reserved for those cases in which the complaint is so confused, ambiguous,

vague, or otherwise unintelligible that its true substance, if any, is well disguised.”

Simmons v. Abruzzo, 49 F.3d 83, 86 (2d Cir. 1995) (quotations omitted). Although the

complaint Tillio submitted was, as the District Court noted, “rambling and unclear,”

district courts generally must allow plaintiffs leave to amend deficient complaints prior to

dismissal unless doing so would be futile. Simmons, 49 F.3d at 87; cf. Grayson v.

Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002).

       We conclude that the District Court did not abuse its discretion in dismissing

Tillio’s complaint for failure to comply with Federal Rule of Civil Procedure 8. None of

his submissions to the District Court or to this Court reveals any factual or legal basis for
                                              2
a federal claim. Although a district court should generally give leave to amend prior to

dismissing or making its own determination whether any amendment would be futile,

Simmons, 49 F.3d at 87, we are satisfied—especially in light of Tillio’s unclear appellate

filings—that the District Court did not abuse its discretion by dismissing his complaint

without leave to amend. Cf. Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d

Cir. 2002).

       For the foregoing reasons, we shall affirm the judgment of the District Court.




                                             3